                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


I.M. WILSON, INC.,
                  Plaintiff                                  CIVIL ACTION

                 v.

OTVETSTVENNOSTYOU "GRICHKO":
et al.,                                                     N0.18-5194
             Defendants


                                     MEMORANDUM

    PRATTER,J.                                                                OCTOBER 18, 2019


                                         INTRODUCTION

         Plaintiff I.M. Wilson, Inc. filed this trademark infringement action against Defendants

000 Grichko, Nicolay Grishko, and Grishko S.R.O., 1 the Russian and Czech entities that

manufacture and sell ballet shoes under the name GRISHKO. I.M. Wilson owns four GRISHKO

trademarks in the United States and the defendants own the trademark GRISHKO everywhere else

in the world. The Court granted I.M. Wilson preliminary injunctive relief enjoining the defendants

from selling GRISHKO-branded products in the United States. The defendants now seek an

encore: for the Court to reconsider2 its July 25, 2019 decision to grant I.M. Wilson a preliminary



        Although 000 Grichko is spelled with a "c", Mr. Grishko's last mime and Grishko S.R.O.
are spelled with an "s".
2
         The defendants move to "Alter, Amend or Seek Relief from the Court's July 25, 2019
Order" pursuant to Federal Rule of Civil Procedure 59(e). The Court of Appeals for the Third
Circuit characterizes "a motion for reconsideration as the 'functional equivalent' of a Rule 59(e)
motion to alter or amend a judgment." Fed. Kemper Ins. Co. v. Rauscher, 807 F.2d 345, 348 (3d
Cir. 1986) (quoting Venen v. Sweet, 758 F.2d. l 17, 122 (3d Cir. 1985)); see Wiest v. Lynch, 710
F.3d 121, 127 (3d Cir. 2013). For the sake of brevity, this memorandum refers to the defendants'
filing as a motion for reconsideration.
                                                1
injunction. 3 For the reasons that follow, the Court will vacate its decision to grant I.M. Wilson

preliminary injunctive relief.

    I.      Factual and Procedural Background

         After considering numerous rounds of briefing, several days of hearings, post-hearing

submissions, and two prior motions to supplement the record, the Court's memorandum granting

preliminary injunctive relief set forth extensive findings of fact and conclusions of law. In their

motion for reconsideration, the defendants challenge only the Court's irreparable harm analysis.

Accordingly, the relevant facts and procedural history concerning the Court's finding that I.M.

Wilson would likely suffer irreparable harm are summarized below.

         For decades, I.M. Wilson was the defendants' exclusive distributor in the United States.

In 2016, the defendants terminated the exclusive licensing agreement under which the parties were

operating, and the exclusivity of the relationship officially came to an end in March 2018. Around

that time, the defendants began selling products directly to U.S. consumers through the website

grishkoshop.com, 4 which increased their sales activities around the holidays. This prompted I.M.




3
        The defendants also move to supplement the preliminary injunction record with four letters
and various purchase orders. One purpose of a motion for reconsideration is "to present newly
discovered evidence." Max's Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677
(3d Cir. 1999) (quoting Harsco Corp. v. Zzotnicki, 779 F .2d 906, 909 (3d Cir. 1985), cert.
denied, 4 76 U.S. 1171 (1986)). The Court of Appeals for the Third Circuit has made clear that
"new evidence" for reconsideration purposes "means evidence that a party could not earlier submit
to the court because that evidence was not previously available." Blystone v. Horn, 664 F.3d 397,
415 (3d Cir. 2011). The defendants offer no justification to permit the admissibility of two exhibits
which predate the Court's decision. See Shish.kova Deel. (Doc. No.76-1, Ex. B, E). Moreover,
the defendants' additional exhibits are irrelevant to the Court's justification to grant the
defendants' motion for reconsideration. The. Court therefore denies the defendants' request to
supplement the preliminary injunction record.
4
        Defendant Grishko Dance, S.R.O. obtains the products sold through the website from
Defendant 000 Grichko. Defendant Nicolay Grishko is a 60 percent owner of 000 Grichko and
serves as the company's President and General Director.
                                                 2
    Wilson to move for a preliminary injunction on December 4, 2018 to prevent the defendants from

infringing on the U.S. GRISHKO trademarks.

           In its memorandum, the Court acknowledged that "monetary damages very likely would

have sufficed" to remedy the irreparable harm alleged after the preliminary injunction record

initially closed. Mem. at ,r 90 (Doc. No. 66). 5 I.M. Wilson merely presented limited evidence that

consumers believed it was operating grishkoshop.com an~ undercutting retailers' prices. Id. at ,r

56. It also presented testimony that I.M. Wilson's store in New York received only a few phone

calls :from consumers with inquiries related to grishkoshop.com. Id at ,r 55. The Court found that
                                                                             I

this testimony presented, at best, some evidence that the defendants' entrance into the market may
                                                                             I

have resulted in a loss of control of reputation, loss of trade, or loss of go6dwill for I.M. Wilson.

Id. at ,r 90. However, the Court was convinced that a preliminary injunction became necessary

after Mr. Grishko sent two decision-altering communications to I.M. Wilson's retailers. Id.

          On March 28, 2019, I.M. Wilson initially communicated to its retailers that it was "facing

an interruption in service at the factory, which in turn leads to longer delivery times for out

shipments." Grishko Deel. (Doc. No. 56-1, Ex. B). 6 . In re~ponse, the defendants emailed I.M.

Wilson's retailers a letter from Mr. Grishko on May 20,
                                                     I
                                                        2019. The letter stated that I.M. Wilson

"has made unfounded threats of retaliation against retailers who purchase products through anyone

other than [I.M. Wilson]." Pl.'s Mot. to Supp., Ex. A (Doc. No. 54-1). The letter further stated

that I.M. Wilson had limited inventory and that Grishko Russia would no longer be providing I.M.



5
       As discussed below, "the availability of money damages for an injury typically will
preclude a finding of irreparable harm." Reilly v. City of Harrisburg, 858 F.3d 173, 179 n.4 (3d
Cir. 2017), as amended (June 26, 2017).
6
        I.M. Wilson's communicated supply problem was presumably caused by the defendants'
decision to stop providing I.M. Wilson products in January 2019. The defendants were permitted
to do so because the 1992 exclusive licensing agreement had ended.
                                                  3
Wilson with genuine GRISHKO products. Id In closing, the letter stated, "we are confident that

the Court ruling will be issued within the coming days and that it will be in our favor. Once the

Court has denied [I.M. Wilson's] request, we look forward to supplying you with the full range of

authentic Grishko brand products." Id

         Afterwards, the defendants emailed I.M. Wilson's retailers a letter from Mr. Grishko on

June 17, 2019. In this letter, Mr. Grishko stated that the defendants were no longer supplying I.M.

Wilson with their shoes, that 1.M. Wilson was distributing shoes and attempting to pass off shoes

as the defendants' own, and then provided retailers with a photographic guide of how to identify

the defendants' products. Gili Deel. (Doc. No. 60-2, Ex. B).         Mr. Grishko further stated, "We

have also heard rumors that [I.M. Wilson] has threatened to sue retailers who don't purchase

through [I.M. Wilson]." Id.

         Focusing on the defendants' statements that I.M. Wilson will sue any retailer should they

purchase GRISHKO products from any other supplier, the Court found it "difficult to see how it

is possible for a communication such as this not to harm I.      . Wilson's reputation and goodwill."

Mem. at 1 94 (Doc. No. 66) (emphasis in original).               Based
                                                                  I
                                                                       entirely on Mr. Grishko's

communications, the Court found that LtvL Wilson had su ficiently demonstrated a likelihood of

irreparable harm warranting preliminary injunctive relief. d. at 194-95. The Court accordingly

enjoined the defendants from selling GRISHKO-branded pro4ucts in the United States.

   II.      Legal Standard

         "The purpose of a motion for reconsideration is to correct manifest errciirs of law or fact or

to present newly discovered evidence." Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir.

1985),cert. denied,476 U.S. 1171 (1986)(intemal citations omitted). A proper motion for

reconsideration must rely on one of three grounds: "(1) an intervening change in controlling law;



                                                   4
(2) the availability of new evidence; or (3) the nt~ed to correct clear error oflaw or prevent manifest

injustice." Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010); see also Max's Seafood Cafe,

by Lou-Ann, Inc., v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). A finding of "clear error"

requires a "definite and firm conviction that a. mistake has been comm~tted." United States v.

Jasin, 292 F. Supp. 2d 670,676 (E.D. Pa. 2003) (quoting kasley v. Cromlrtie, 532 U.S. 234,242

(2001)).         "Because     federal   courts   have        a   strong   interest   m   finality   of

judgments, motions for reconsideration should be granted sparingly." Continental Casualty Co.

v. Diversified Indus., Inc., 884 F. Supp. 937, 943 (E.D. Pa. 1995) (citation oimitted). Finally, a

motion for reconsideration should not raise additional arguments that the movant "could have

made but neglected to make prior to judgment." Holsworth v. Berg, No. 05-1116, 2005 WL

1799409, at *3 (E.D. Pa. Jul. 26, 2005) (quoting Jasin, 292 F. Supp. 2d at 677). 7

    III.      Discussion                                 I
                                                         I



           A thorough description and analysis of the lpartief initial arguments in this dispute
                                                         I        !


regarding the grant of preliminary injunctive relief can be found in the Court's previous

memorandum. For present purposes, then, the Court       Jill focus on the arguments asserted by the
parties concerning the motion for reconsideration. The detendants argue thaf the preliminary

injunction should be altered, amended, or vacated bec~use the Court incorrectly analyzed the

irreparable harm prong of the preliminary injunction analysis.




7
        As discussed below, the defendants argue that a preliminary injunction must be causally
related to the irreparable harm it is designed to alleviate. In its memorandum, the! urt determined
that I.M. Wilson's likely in:eparable harm was •:::aused solely b)I Mr. GrishJrn's c mmunications to
I.M. Wilson's retailers asserting I.M. Wilson's B.lleged litigi~us n.'ature. Th~ defe dants' arguments
                                                                               1




predating the Court's decision concerned a wider array of pote. tial irreparable h      . Accordingly,
the defendants were not negligent to omit their current argu ~nt before the grant of preliminary
injunctive relief.

                                                  15

                                                                                              II
        The "extraordinary remedy" of preliminary injunctive relief "should be granted only in

limited circumstances." Ferring Pharm., Inc. ,1. Watsorz Jiharm., Inc., 765 F.3d 205, 210 (3d Cir.

2014) (quoting Novartis Consumer Health, Inc. v. Johryson & Johnson-Merck Consumer Pharm.

Co., 290 F.3d 578, 586 (3d Cir. 2002)). In ruling on a request for a preliminary injunction, a district

court is required to examine the following four factors before granting preliminary injunctive

relief: ( 1) the plaintiffs likelihood of success on the 111erits; (2) whether the plaintiff will suffer

irreparable harm if relief is not granted; (3) the balanc:e of equities; and (4) the public

interest. Groupe SEE USA, Inc. v. Euro-Pro Operating1LLC, 774 F.3d 192, 197 (3d Cir. 2014);

Opticians Ass 'n of America v. Independent Opticians df America, 920 F.2d 187, 191-92 (3d Cir.
                                                             I



1990). The movant must "meet the threshold for the first two 'most critical' factors," and if"these

gateway factors are met, a court then considers the rlihaining two facrrs and determines in its

sound discretion if all four factors, taken together, b,~lance in favor      bf granting the requested
                                                             i
                                                             i
preliminary relief." Reilly v. City of Harrisburg, 858 l3d 173, 179 (3d Cir. 2017), as amended

(June 26, 2017).                                         I   1




       "The irreparable harm requirement is met if a pJaintiff demonstrates a significant risk that
                                                             I


he or she will experience harm that cannot ad~ quately 1e compensated after the fact by monetary
                                                 1




damages." Adams v. Freedom Forge Corp., 204 F.3d t75, 484-85 (3dlqr. 2000). Courts "may

award preliminary injunctive relief upon a clear shoing of a likel,bOd of irreparable harm."

Groupe SEE USA, 774 F.3d at 204 (internal quotation marks om~tted).                In coming to this

conclusion, the Court is allowed to draw "fair inferences from facts in the record." Id. at 205. The

"availability of money damages for an injury typically will preclude a finding of irreparable harm."
                                                                         1




Reilly, 858 F.3d at 179 n.4.




                                                     6
        A "party seeking a preliminary injunction in a Lanham Act case is not entitled to a

presumption of irreparable harm but rather is required to demonstrate that she is likely to suffer

irreparable harm if an injunction is not granted." Ferring Pharm., Inc., 765 F.3d at 217; Groupe

SEB USA, 77 4 F.3d at 203. "Grounds for irreparable injury include loss of control of reputation,

loss of trade, and loss of goodwill," and "can also be based upon the possibility of confusion."

Pappan Enters., Inc. v. Hardee 's Food Systems, Inc, 143 F.3d 800, 805 (3d Cir. 1998) (citing

Opticians Ass 'n, 920 F .2d at 195-96).

        Although the defendants presented numerous arrµ!llents in their briefing and during oral

argument, only one merits discussion here. The defendants argue that t~e preliminary injunctive

relief granted by the Court lacks a sufficient causal connection to the irreparable harm caused by

Mr. Grishko's correspondence. I.M. Wilson argues that no in-circuit precedent requires a causal

connection tying irreparable harm to the preliminary injunction. Sept. 12, 2019 Oral Arg. Tr. 27:2-

8. In the alternative, I.M. Wilson argues that a causal nexus exists because communicating about

I.M. Wilson's allegedly litigious nature to its own retailers is "inextricably intertwined" to the

relief granted in the injunction. Id. at 27:12-21.

        The Court first inquires into whether a causal connection must exist between the

preliminary injunction and the likely irreparable harm corrected by said injun9tion. The Court of

Appeals for the Third Circuit has made clear t:hat "[t]he preliminary injunction must be the only

way of protecting the plaintiff from harm." Co-;npbell Soup Co. v. ConAgra, Inc., 977 F.2d 86, 91

(3d Cir. 1992) (emphasis in original) (quoting L1stant Air Freight Co. v. CF Air Freight, Inc., 882

F.2d 797, 801 (3d Cir. 1989)). It follows that a preliminary injunction's exclusive ability to protect

a plaintiff from irreparable harm inherently requires a causal connection between the injunction




                                                     7
and harm. Otherwise, a grant of preliminary injunctive relief risks proving entirely useless or

overly broad.

        The requirement to tailor preliminary injunctions exemplifies this innate prerequisite for a

causal connection between the injunctive relief and the harm it is intended to remove. Although

"District Courts are afforded considerable discretion in framing injunctions," Meyer v. CUNA Mut.

Ins. Soc., 648 F.3d 154, 169 (3d Cir. 2011)), preliminary injunctions "should be 'no more
                                                      .    I

burdensome to the defendant than necessary to provide complete relief to plaintiffs,"' Novartis,

290 F.3d at 598 (quoting Califano v. Yamasaki, 442 U.S. 682, 702 (1979)). In other words, courts

must "closely tailor injunctions to the harm that they address." ALPO Petfoods, Inc. v. Ralston

Purina Co., 913 F.2d 958, 972 (D.C. Cir. 1990). Accordingly, the preliminary injunction must

protect a plaintiff from the cause of irreparable harm and nothing more.

       The Court of Appeals for the Federal Circuit has further exemplified this concept by

expressly requiring a plaintiff in a patent infringement case to demonstrate "a sufficiently strong

causal nexus [that] relates the alleged harm to the alleged infringement" under an independent

prong in the irreparable harm analysis. Apple Inc. v. Samsung Elecs. Co. (Apple II), 695 F.3d

1370, 1374 (Fed. Cir. 2012). In explaining this separation of elements, the Court of Appeals for

the Federal Circuit noted that "the 'irreparable harm and causal nexus inquiries' are 'inextricably

related concepts,' but they 'may be separated for the ease of analysis."' Janssen Products, L.P. v.

Lupin Ltd., 109 F. Supp. 3d 650, 696 (D.N.J. 2014) (quoting Apple II, 695 F.3d at 1374). It

reasoned that "[t]o show irreparable harm, it is necessary to show that the infringement caused

harm in the first place." Apple Inc. v. Samsung Elecs. Co. (Apple I), 678 F.3d 1314, 1324 (Fed.

Cir. 2012). In the patent infringement context, "the purpose of the causal nexus requirement is to

show that the patentee is irreparably harmed by the infringement. Without such a showing, it is



                                                 8
reasonable to conclude that a patentee will suffer the same harm with or without an injunction,

thus undermining the need for injunctive relief in the first place." Apple Inc. v. Samsung Elecs.

Co. (Apple III), 735 F.3d 1352, 1363 (Fed. Cir. 2013) (emphasis in original). This reasoning

"reflects general tort principles of causation." Id. at 1361. The Court of Appeals for the Third

Circuit has not yet articulated an independent causation prong of the irreparable harm analysis in

trademark infringement cases. 8 However, the Court of Appeals for the Federal Circuit's "causal

nexus" requirement further informs the Court of the importance of granting only preliminary

injunctive relief that is causally related to the irreparable harm it seeks to rectify. Therefore, the

Court agrees with the defendants that the likely irreparable harm and preliminary injunction

granted must be causally related.

        The Court next inquires into whether this necessary causation existed in this case. In

initially granting I.M. Wilson a preliminary injunctiol}, the Court found that I.M. Wilson was likely

to suffer irreparable harm if an injunction was not granted. In doing so, the Court heavily relied

upon Mr. Grishko's communications with I.M. Wilson's retailers, particularly Mr. Grishko's

statements that I.M. Wilson would sue retailers who do not purchase through I.M. Wilson. The

Court reasoned that Mr. Grishko's communications single-handedly harmed I.M. Wilson's

reputation and goodwill and warranted preliminary injunctive relief. Mer. at ,J 94 (Doc. No. 66).

The injunction therefore should have been employed to rectify the harm caused exclusively by the

communications. Instead, the Court broadly injoined the defendants from selling GRISHKO-

branded products in the United States. Pursuant to the preliminary injunction, Mr. Grishko could

still in theory communicate I.M. Wilson's alleged litigious nature to U.S. retailers. This realization




8
        Again, the Court emphasizes that the Court of Appeals for the Federal Circuit separated
the inquiries merely for "ease of analysis[.]" Ar'?ple II, 695 F.3d at 1374.
                                                  9
undercuts LM. Wilson's assertion that the injunction and harm are "inextricably intertwined."

Sept. 12, 2019 Oral Arg. Tr. 27:12-21. Enjoiniag the defendants from selling GRISHKO-branded

products in the U.S. in no way rectifies the irreparable harm the Court found to be caused by Mr.

Grishko's communications.        The Court's overly-broad, insufficiently-tailored preliminary
                                                       I
injunction therefore lacked a causal connection to I.M. Wilson's likely irreparable harm. Thus,

the Court admits that in deciding to enjoin the defendants from selling GRISHKO-branded

products in the United States, it was not as "on-pointe" as the ballerinas purchasing these products.

       Given that the likely irreparable harm was caus~d by Mr. Grishko's communications to

I.M. Wilson's retailers, perhaps an injunction limiting only Mr. Grishko's communications would

                                                       Lr- Wilson did not \nitially request any such
                                                                   I


have more likely been enforceable here. However,

injunctive relief and the Court refrains from granting sµch relief on its own.

       Accordingly, upon further consideration, t9e        f
                                                           I                         .

                                                               ourt agrees with the defendants that l.M.

Wilson failed to satisfy its burden to justify granting LIM. Wilson preliminary injunctive relief and

that the Court was mistaken in enjoining the defendari.ts from selling GRISHKO-branded products

in the United States.

                                           CONCLUSl9N

       For the reasons stated above, the Court will vacate its preliminary injunction.enjoining the

defendants from selling GRISHKO-branded pr0ducts in the United States as stated in the Court's

July 25, 2019 Order (Doc. No. 67) and grant the d~fe11dants' motion for r~consideration. An

appropriate order follows.                      ··.            I       .




                                                  10
